Case 6:18-cv-01770-CEM-DCI Document 32 Filed 05/13/19 Page 1 of 10 PageID 98



                            IN THE UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

                                                  )
CF ADVANCE, CORP..,
                                                  )
                                                  )
               Plaintiff,
                                                  )
                                                  )
       v.
                                                  )             Case No. 6:18-cv-01770-CEM-DCI
                                                  )
ZACHARIAH THOMAS THRASHER,
                                                  )
                                                  )
               Defendant.
                                                  )
                                                  )

                                FIRST AMENDED COMPLAINT


       Plaintiffs, CF Advance, Corp., sues Defendant Zachariah Thomas Thrasher, and states:

       1.      This is an action for declaratory judgment of non-infringement of U.S. Patent No.

9,126,291 and 9,744,627 (“Patents”) belonging to the Defendant. Copies of the Patents are

attached hereto.

       2.      Plaintiff also sues the Defendant for tortious interference with an advantageous

business relationship under the laws of the State of Florida.

       3.      This Court has jurisdiction over these claims pursuant to 28 U.S.C. §1331 and 28

U.S.C. §1338 because the Complaint states claims arising under an Act of Congress relating to

patents.

       4.      The Court also has supplemental jurisdiction over Plaintiffs’ state law claim

pursuant to 28 U.S.C. §1367.

                                            PARTIES

       5.      Plaintiff CF Advance, Corp. is a California corporation, which sells replacement

kits to repair interior automobile door handles through Amazon, EBay, and over the internet.


                                                 1
Case 6:18-cv-01770-CEM-DCI Document 32 Filed 05/13/19 Page 2 of 10 PageID 99



       6.      Defendant is a Florida resident who owns the Patents.

                                     THE CONTROVERSY

       7.      Defendant contacted Amazon and EBay, as well as possibly others, to lodge a

complaint that the Plaintiff is allegedly infringing upon the Defendant’s Patents.

       8.      As a result of the contact by Defendant, on or about May 21, 2018 Plaintiff

received a communication from Amazon indicating that Amazon received a report from a rights

owner that claims certain of Plaintiff’s products infringe their utility patent rights and identified

U.S. Patent No. 9,126,291.

       9.      The May 21, 2018 communication from Amazon identified Complaint ID:

5079703201 from a Mr. Larry Johnson at ldjesq@aol.com.

       10.     Upon information and belief, Mr. Larry Johnson represented or continues to

represent the Defendant.

       11.     The May 21, 2018 communication from Amazon identified the following

Amazon Standard Identification Numbers (ASIN) as infringing U.S. Patent No. 9,126,291:

B01GPB0GNS;          B01ESULRJU;         B06WV7PDBB;            B0748C2WBQ;           B01N02L2Q9;

B06WV79ZCZ;          B06WVC8QZF;          B06WV7PC66;          B01ESULPLU;           B01ESUMF1E;

B01GPDS2BY; B07489Y33W; B01ESUN4R8; B01GPE5Q0I; B01ESUMBB8; B01GPBB2OU;

B01GPCK5W4;          B01ESUM75S;         B01ESUMZSM;           B01ESUND5Q;           B01GPCQ3XE;

B01ESUMJP6;         B01ESUN3OM;          B01ESUN7Z2;         B01ESUMSDY;             B06W2GX8BD;

B01N39YUM3;          B01GPF1RCS;          B01ESUN9O6;          B01GPD5CNA;            B0746H7V8P;

B01GPEIXHG;         B01MXIAG05;          B01ESUNBIA;          B01ESUN1NU;            B06VT9LBYX;

B01GPAF8ZU;         B01GPED9PW;         B01GPFI4P6;        B01GPEQPIK;        B0748C5KJ7;        and

B01ESUN67Q.
Case 6:18-cv-01770-CEM-DCI Document 32 Filed 05/13/19 Page 3 of 10 PageID 100



       12.     The AISNs identified in the May 21, 2018 communication from Amazon correlate

to certain Jeep Grand Cherokee and Jeep Commander replacement inside door handles offered

by Plaintiff and are herein referred to as “the products.”

       13.     Amazon advised the Plaintiff that if it cannot resolve the matter with the

Defendant that the Plaintiff’s ability to sell the products through Amazon will be terminated.

Plaintiff has been unable to resolve this matter with the Defendant.

       14.     Plaintiff believes that its actions in selling the products through resellers such as

Amazon and EBay are lawful as the products do not infringe any valid and existing claim in the

Defendant’s Patents.

       15.     Because of Defendant’s wrongful infringement claims made to Amazon the

Plaintiff is at risk of losing its ability to sell its products through Amazon unless Plaintiff obtains

a ruling from this Court that the products Plaintiff is selling do not infringe on the Defendant’s

Patents.

       16.     Defendant’s Patents employ a methodology of removing the original (broken)

door handle housing from the back side of the door panel by removing the plastic rivets. The

replacement housing is then installed on the back side of the door panel in place of the original

over the posts and tabs on the door panel, and fasteners are placed over the posts and pushed

down to press the flange of the replacement housing tightly against the back side of the door

panel. A hole is drilled through the base of the tab, and a fastener is inserted through the hole and

bent around the tab to similarly secure the flange.

       17.     Defendant’s U.S. Patent No. 9,126,291 (“the ’291 patent”) is the subject of

currently pending Ex Parte Reexamination Proceeding No. 90/014,211 at the United States

Patent and Trademark Office (“USPTO”). A copy of the ’291 patent is submitted herewith as Ex.
Case 6:18-cv-01770-CEM-DCI Document 32 Filed 05/13/19 Page 4 of 10 PageID 101



A. A copy of the file history of pending Ex Parte Reexamination Proceeding No. 90/014,211 is

submitted herewith as Ex. B.

       18.     On November 9, 2018, the USPTO granted a request for ex parte reexamination

of all claims (1-6) that issued in the ’291 patent in Ex Parte Reexamination Proceeding No.

90/014,211.

       19.     The November 9, 2018 Decision to Grant states in part: “A substantial new

question of patentability affecting claims 1-6 of United States Patent Number 9,126,291 is raised

by the request for ex parte reexamination.”

       20.     On February 4, 2019, the USPTO entered a Non-Final Office Action in Ex Parte

Reexamination Proceeding No. 90/014,211 rejecting the patentability of all original claims (1-6)

in the ’291 patent.

       21.     On March 13, 2019, Plaintiff, through its counsel Andrew S. Rapacke, submitted

a response to the February 4, 2019 Non-Final Office Action in Ex Parte Reexamination

Proceeding No. 90/014,211 arguing that original claims 1-6 are not unpatentable and submitting

new claims 7-14.

       22.     On April 18, 2019, the USPTO submitted a Final Rejection in Ex Parte

Reexamination Proceeding No. 90/014,211 rejecting original claims 1-4 and 6 along with new

claims 7 and 14.

       23.     Accordingly, claim 5 in the ’291 patent is the only original claim found patentable

by the USPTO; original claims 1-4 and 6 stand rejected as not patentable.

       24.     Claim 5 of the ’291 patent requires, among other limitations, that the step of

installing a replacement interior door handle housing on the interior door panel includes drilling
Case 6:18-cv-01770-CEM-DCI Document 32 Filed 05/13/19 Page 5 of 10 PageID 102



a hole in the tab and inserting a cotter pin in the hole to secure the replacement interior door

handle housing against the interior door panel.

       25.     Defendant’s U.S. Patent No. 9,744,627 (“the ’627 patent”) is the subject of

currently pending Ex Parte Reexamination Proceeding No. 90/014,212 at the USPTO. A copy of

the ’627 patent is submitted herewith as Ex. C. A copy of the file history of Ex Parte

Reexamination Proceeding No. 90/014,212 is submitted herewith as Ex. D.

       26.     On November 7, 2018, the USPTO granted a request for ex parte reexamination

of all claims (1-5) that issued in the ’627 patent in Ex Parte Reexamination Proceeding No.

90/014,212.

       27.     The November 7, 2018 Decision to Grant states in part: “A substantial new

question of patentability affecting claims 1-5 of United States Patent Number 9,744,627 is raised

by the request for ex parte reexamination.”

       28.     On February 4, 2019, the USPTO entered a Non-Final Office Action in Ex Parte

Reexamination Proceeding No. 90/014,212 rejecting the patentability of all original claims (1-5)

in the ’627 patent.

       29.     On March 13, 2019, Plaintiff, through its counsel Andrew S. Rapacke, submitted

a response to the February 4, 2019 Non-Final Office Action in Ex Parte Reexamination

Proceeding No. 90/014,212 arguing that original claims 1-5 are not unpatentable and submitting

new claims 6-12.

       30.     On April 18, 2019, the USPTO submitted a Final Rejection in Non-Final Office

Action in Ex Parte Reexamination Proceeding No. 90/014,212 rejecting all original claims 1-5

along with new claims 6-9.
Case 6:18-cv-01770-CEM-DCI Document 32 Filed 05/13/19 Page 6 of 10 PageID 103



        31.    Accordingly, no original claim in the ’627 patent is found patentable by the

USPTO; original claims 1-5 all stand rejected as not patentable.

        32.    In contrast to Defendant’s patents, Plaintiff sells products, not a methodology.

The products operate differently and do not infringe upon the Defendant’s Patents. For example

and without limitation, use of Plaintiff’s product utilizes a different method to repair the door

handles. Defendant’s housing for the handle is entirely plastic, while Plaintiff’s is the complete

housing with an additional metal housing to reinforce the entire unit resulting in more years of

durability. Plaintiff’s products are the subject of U.S. Patent No. 9,586,462.

        33.    Use of Plaintiff’s product would also require a different methodology to fasten the

door handles that differs from the Defendant’s method. Defendant’s repair kit uses a drill method

with plastic rivets which often results in damage to the back splash. Plaintiff’s repair kit uses an

engraving method, with a special engraving tool enclosed in the kit, together with metal screws.

The idea to attach any thing with a drill and screw is not a new, and as demonstrated in the

reexamination proceedings was well known before Defendant’s application for its patents.

        34.    The products offered by Plaintiff do not include cotter pins that could be used to

secure the replacement interior door handle housing against the interior door pane.

        35.    The products offered by Plaintiff do not include push nut retainers, spring clips or

locking tabs to secure the replacement interior door handle housing against the interior door

pane.

        36.    On April 15, 2019 Defendant, though its counsel Andrew S. Rapacke, served its

“DISCLOSURE OF INFRINGMENT CONTENTIONS” in this lawsuit on Plaintiff providing

contentions as to why it believes that the products (and newly identified, additional products)

allegedly infringe the original ’291 and ’627 patents. A copy is attached hereto as Ex. E.
Case 6:18-cv-01770-CEM-DCI Document 32 Filed 05/13/19 Page 7 of 10 PageID 104



       37.     At the time Defendant submitted its “DISCLOSURE OF INFRINGMENT

CONTENTIONS” in this lawsuit, Defendant knew that all original claims in both the ’291 and

’627 patents were rejected by the USPTO as unpatentable.

       38.     After       Defendant   submitted   its   “DISCLOSURE     OF    INFRINGMENT

CONTENTIONS” in this lawsuit, Defendant received Final Rejections from the USPTO

confirming that all original claims, except for claim 5 if the ’291 patent were found by the

USPTO to be unpatentable.

       39.     Defendant’s “DISCLOSURE OF INFRINGMENT CONTENTIONS” at Exhibit

A of that document identifies the allegedly non-infringing product(s) at issue by product name,

AISN and Amazon Product Listing Web Address, providing sufficient details for Defendant to

identify which product(s) are at issue.

       40.     Each and every AISN noted above in the May 21, 2018 communication from

Amazon is listed in Defendant’s “DISCLOSURE OF INFRINGMENT CONTENTIONS” at

Exhibit A of that document.

       41.     All conditions precedent to the filing and maintenance of this action have been

performed or have been waived.

                                   Count I – Declaratory Relief

       42.     The allegations of above-paragraphs 1-41 are incorporated into this Count by

reference.

       43.     Defendant has falsely claimed to Amazon, and possibly to others, that Plaintiff’s

sale of competing repair kits for the inside door handles of vehicles infringes upon Defendant’s

Patents. As a result, Amazon has threatened imminent action against Plaintiff to remove their

ability to sell their repair kits through Amazon. If that occurs, Plaintiff will lose a large

percentage of its sales.
Case 6:18-cv-01770-CEM-DCI Document 32 Filed 05/13/19 Page 8 of 10 PageID 105



       44.       An actual, present and justiciable controversy has arisen between Plaintiff and

Defendant concerning Plaintiff’s right to sell its competing repair kits through Amazon to

customers.

       45.       Plaintiff seeks a declaratory judgment from this Court that its sale of its

automobile handle repair kits does not infringe on any valid claim of Defendant’s Patents.

Wherefore, Plaintiff seeks a declaration from the Court that its product that it sells through

Amazon, EBay and over the internet does not infringe upon any valid claim Defendant’s Patents.

         Count II – Tortious Interference with Advantageous business Relationship

       46.       The allegations of above-paragraphs 1-45 are incorporated into this Count by

reference.

       47.       Plaintiff has an existing relationship with Amazon and EBay which permits

Plaintiff to resell its products to customers through their websites.

       48.       Defendant has knowledge of that relationship.

       49.       Defendant’s false allegations of infringement upon its Patents made to Amazon,

EBay and possibly to others, constitutes an intentional and unjustified interference with those

relationships.

       50.       Plaintiff has or will sustain damages as a result of Defendant’s actions.

       Wherefore, Plaintiff demands judgment for damages against the Defendant.



Date: May 13, 2019                                  Respectfully submitted,

                                                    s/ Mark Goldstein
                                                    Mark Goldstein
                                                    FL Bar No: 882186
                                                    markgoldsteinattorney@gmail.com
                                                    1835 NE Miami Gardens Drive, Suite 211
                                                    Miami, Florida 33179
                                                    Telephone: (305) 342-4839
Case 6:18-cv-01770-CEM-DCI Document 32 Filed 05/13/19 Page 9 of 10 PageID 106




                                       Aaron T. Olejniczak (pro hac vice requested)
                                       aarono@andruslaw.com
                                       Christopher R. Liro (pro hac vice requested)
                                       chris.liro@andruslaw.com
                                       Andrus Intellectual Property Law, LLP
                                       100 East Wisconsin Avenue, Suite 1100
                                       Milwaukee, WI 53202
                                       Telephone: (414) 271-7590
                                       Fax: (414) 271-5770

                                       Counsel for Plaintiff CF Advance, Corp.
Case 6:18-cv-01770-CEM-DCI Document 32 Filed 05/13/19 Page 10 of 10 PageID 107



                                   CERTIFICATE OF SERVICE

        I certify that on May 13, 2019, I electronically filed a copy of the foregoing with the

 Clerk of the Court by using the CM/ECF system which will send a notice of the electronic filing

 to Andrew Scott Rapacke, Esq., andy@arapackelaw.com, 1836 North Pine Island Road,

 Plantation, Florida 33322-5202.

                                                 s/ Mark Goldstein
                                                 Mark Goldstein
                                                 FL Bar No: 882186
                                                 markgoldsteinattorney@gmail.com
                                                 1835 NE Miami Gardens Drive, Suite 211
                                                 Miami, Florida 33179
                                                 Telephone: (305) 342-4839
